Tóm Glaze, Justice. This is an appeal from the trial court’s denial of the appellant’s petition for post-conviction relief without an evidentiary hearing. Appellant Clifton Stanton was convicted of murder in the first degree and was sentenced to forty (40) years imprisonment. He did not appeal his conviction, but he filed a timely Rule 37 petition alleging among other things ineffective assistance of counsel.  The appellant failed to abstract the court’s order denying his Rule 37 petition, and the state did not provide a supplemental abstract. This court has held that the judgment or decree appealed from is ordinarily an essential component of the abstract. Brown v. State, 298 Ark. 396, 767 S.W.2d 313 (1989); Davis v. Wingfield, 297 Ark. 57, 759 S.W.2d 219 (1988). Because the appellant has failed to abstract the trial court’s order, we affirm pursuant to Ark. Sup. Ct. R. 9(e)(1). Affirmed.